Citation Nr: 1534379	
Decision Date: 08/12/15    Archive Date: 08/20/15

DOCKET NO.  10-04 202A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Oakland, California


THE ISSUES

1.  Entitlement to service connection for left ankle disability, to include as secondary to service-connected right ankle disability.  

2.  Entitlement to service connection for left shoulder disability, to include as secondary to service-connected right shoulder disability, 

3.  Entitlement to service connection for chloracne, to include as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs




ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1970.  

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2009 rating decision in which the RO, in part, denied service connection for left shoulder and left ankle disorders, as well as chloracne.  In August 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in January 2010, and the Veteran filed a substantive appeal (via a VA Form 9) in February 2010.

In the substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at the RO.  In May 2015, the Veteran withdrew the request in writing.  See 38 C.F.R. § 20.704 (2014).   

This appeal has been  processed utilizing  the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  Although a left ankle disability is not specifically alleged or shown to be medically related to service, the Veteran currently has early Charcot's arthropathy of the left ankle, and competent evidence indicates that such disorder was caused,  at least in part, by service-connected diabetic peripheral neuropathy.

3.  While the Veteran filed a claim for service connection for a left shoulder disorder, he has not provided any specific allegations as to continuity or current presence of, left shoulder symptoms, and competent, probative evidence indicates that the Veteran does not currently have a disability of the left shoulder.   

4.  While the Veteran filed a claim for service connection for chloracne, he has not provided any specific lay evidence allegations as to continuity or current presence of skin symptoms, and there is no competent, probative evidence even suggesting that the Veteran currently has chloracne or other skin disability.   


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for Charcot's arthropathy of the left ankle, as  secondary to service-connected peripheral neuropathy of the left lower extremity, are met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014).  

2.  The criteria for service connection for left shoulder disability, to include as secondary to service-connected right shoulder disability, are not met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014).  

3.  The criteria for service connection for chloracne, to include as due to herbicide exposure, are not met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307 (2014).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) ).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim, in accordance with 38 C.F.R. §3.159(b)(1).

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ) (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

In January 2008, the RO in Togus, Maine, provided timely notice that met the requirements for the claims for service connection for left shoulder and left ankle disorders on direct, secondary, and presumptive bases.  In April 2009, the RO in Oakland, California, provided timely notice that met the requirements for the claim for service connection for chloracne on a direct and presumptive bases.  Each notice explained all five requirements  to substantiate claims for service connection, and explained the Veteran's and VA's respective responsibilities to obtain relevant evidence.  These notices meet the VCAA's content and timing of notice requirements.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of active service and VA treatment records, the latter through March 2015.  Although the Veteran reported that he received treatment by two private physicians for diabetes and heart disorders, he did not indicate that he received treatment for the claimed disabilities  currently under consideration,  other than a VA clinic.  The Veteran was provided VA examinations in June 2008, May 2009, and September 2010.  Although two earliest examiners were specifically tasked with evaluations and opinions of the right shoulder and right ankle disorders, all examiners reviewed the claims file or reviewed all earlier VA electronic records, acknowledged the Veteran's reports of activities and injuries during active service, and provided clinical observations of the left ankle and left shoulder.  The latter examiner provided a relevant opinion.  Therefore, these examinations in aggregate are adequate to decide the left shoulder and left ankle claims.  An examination relevant to the claim for service connection for chloracne was not provided for reasons noted below.  Therefore, no additional AOJ action to further develop the record in connection with any claim, prior to appellate consideration, is required. 

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate these claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 54 (Fed. Cir. 1998). 

II.  Analysis 

The Veteran served as a U.S. Army carpenter including service with a construction engineering battalion in the Republic of Vietnam from February 1968 to November 1969.  In his February 2010 substantive appeal, he contended  that his left shoulder disorder is secondary to his service-connected right shoulder disorder, that his left ankle disorder is secondary to his service-connected right ankle disability, and that he experiences chloracne caused by exposure to certain herbicide agents in Vietnam.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for certain identified chronic diseases, to include arthritis, may be established on a presumptive basis by showing that such a disease manifested itself to a compensable degree (10 percent for arthritis) within a prescribed period following separation from service (1 year for arthritis).  38 U.S.C.A. §§1101,  1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a).

For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned. Id. When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. Id. 

However, the continuity and chronicity provisions of 38 C.F.R. § 3.303(b) only apply to the chronic diseases enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997) (applying 38 C.F.R. § 3.303(b) to a chronic disease not listed in 38 C.F.R. § 3.309(a) as "a substitute way of showing in-service incurrence and medical nexus.")  

Under 38 C.F.R. § 3.310(a), service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability. See 38 C.F.R. § 3.310(a).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The regulation requires the establishment of a baseline level of disability prior to aggravation and a showing that the secondary condition was not due to the natural progression of a disease.  

A veteran who served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, is presumed to have been exposed to certain designated herbicide agents (e.g., Agent Orange) during such service, absent affirmative evidence to the contrary.  The designated herbicide agents are those that were used in support of U.S. and allied military operations in the Republic of Vietnam that contained chemicals 2,4-dichlorophenoxyacetic acid (2,4-D) and 2, 4, 5 trichlorophenoxyacetic acid (2,4,5-T) and its contaminant TCDD; cacodylic acid; and picloram.  Service in the Republic of Vietnam includes service in other locations if the conditions of service involved duty or visitation in Vietnam.  
38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  

Service connection based on exposure to the designated herbicide agents will be presumed for certain specified diseases that become manifest to a compensable degree within a specified period of time in the case of certain diseases.  The diseases are associated with herbicide exposure for purposes of the presumption include chloracne but not musculoskeletal disorders.  38 U.S.C.A. § 1116(a)(2); 
38 C.F.R. § 3.309(e).  Chloracne and other acneform disease consistent with chloracne must manifest to a degree of 10 percent or more within one year after the last exposure to herbicide agent during active duty.  

Even if a veteran is not entitled to presumptive service connection for a disease claimed as due to herbicide exposure, VA must also consider the claim on a direct service-connection basis, to include as due to such exposure.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Likewise, when a disease is first diagnosed after service but not within an applicable presumptive period, service connection may nonetheless be established by evidence demonstrating that the disease was in fact incurred in service.  Id.  

A.  Left Ankle Disability

On July 1967 induction physical examination, the Veteran reported that he had fractured his ankles at age 12 but had made a full recovery.  The Veteran received treatment in May 1969 after twisting his right ankle, but service treatment records are silent for any injuries or treatment of the left ankle.  There was no follow up.  No left ankle injuries or abnormalities were noted by the Veteran or the examiner in April 1970 report of a discharge physical examination. 

In a June 2008 orthopedic examination report, a VA contract physician noted review of the claims file and the Veteran's report that his active duty construction duties required heavy lifting and digging as well as running for cover when under attack.  He did not recall a particular incident.  He reported current right ankle pain but made no mention of the left ankle.  On examination, the physician noted an antalgic gait favoring the right knee.  Right and left ankle range of motion was reduced in all directions.  The physician did not obtain imaging studies and diagnosed right ankle strain/sprain, and osteoarthrosis, noting that the right ankle disorder was at least as likely as not caused by the in-service injury.  The physician did not address a left ankle disorder or possible etiologies.  

In June 2008, the Veteran reported the onset of left heel pain for the previous two months that was worse when he wore hard boots or kicked open doors on his truck.  An examination of both feet was normal.  In January 2009, a VA nurse practitioner (NP) noted the Veteran's report of foot pain and numbness.  The NP diagnosed diabetic neuropathy.  In April 2009, a VA neurologist noted the Veteran's report of pain in the feet and ankles for the last two years and performed a detailed examination.  The neurologist diagnosed diabetic peripheral neuropathy in the left lower extremity. 

Early in May 2009, a VA X-ray of the left ankle revealed narrowing of the mortise joint especially medially with irregularity of the boney surfaces but without indications of fractures or soft tissue abnormalities.  The image evaluator diagnosed possible Charcot's ankle.  Charcot's arthropathy is defined as a neuropathic disorder.  Dorland's Illustrated Medical Dictionary, 156 (30th Ed., 2003). 

In a May 2009 orthopedic examination report, another VA contract physician noted the Veteran's report of twisting his right ankle while jumping or going over uneven surfaces in Vietnam.  The Veteran reported that he worked after service in a produce distribution business, as an independent truck driver, and at a sedentary position in a VA medical center.  The Veteran reported current right and left ankle pain, fatigue, weakness, and lack of endurance that made driving difficult and limited walking to between fifteen and thirty minutes.  The physician noted that the Veteran was diabetic with peripheral neuropathy and weighed 360 pounds.  On examination, range of motion of the left ankle was normal.  The physician diagnosed right ankle sprain and found that it was at least as likely as not caused by injuries sustain in military service.  The physician did not address the left ankle. 

In July 2009, the RO granted service connection for a right ankle disability but denied service connection for the left ankle because there was no evidence of a left ankle injury or onset of disease in service.  The RO granted service connection for diabetic peripheral neuropathy of the left lower extremity.   

In September 2010, another VA physician noted a review of the VA electronic records and performed a general medical examination.  The physician did not have access to the claims file but noted the Veteran's report of a right ankle injury in a 10 foot fall from a scaffold in service in about 1968.  The Veteran reported that he experienced moderate discomfort in the right ankle since that injury but that it did not prevent him from working as a truck driver.  The Veteran currently reported pain in multiple joints including the left ankle strain.  On examination, the physician noted no deformity and a normal range of motion in all directions without additional limitations on repetition.  The physician referred to the May 2009 X-rays that showed early Charcot's ankle.  The physician noted, "Most of these conditions related (sic) to the veteran's extreme weight..." He diagnosed "bilateral degenerative joint disease of both ankles more likely than not related to obesity and diabetic neuropathy rather than service related injury."

A left ankle disability is not specifically alleged or shown to be medically related to service   The Board finds that service connection for left ankle disorder on a direct basis is not warranted because the Veteran did not sustain a direct, traumatic injury to the left ankle in service and only generally reported ankle stress from heavy construction work and running or walking over uneven ground.  Notably, he Veteran did not contend in any statement to adjudicators or examiners that he injured his left ankle in service or that any left ankle symptoms manifested during and continued after service.  Rather, he reported to the April and May 2009 VA examiners that he experienced ankle pain, fatigue, weakness, and lack of endurance for the past two years.  Moreover, VA outpatient records dated through March 2015 are silent for any symptoms or treatment of the left ankle, other than general difficulty with mobility and the need for a walker.  

However, the Board finds that, with resolution of all reasonable doubt in the Veteran's favor,  service connection for the left ankle on a secondary basis is warranted- not as secondary to the service-connected right ankle disorder but rather as secondary to service-connected peripheral neuropathy of the left lower extremity.   The Board places great probative weight on the opinion of the VA physician in 2010 who examined the Veteran with awareness of the right ankle injury and reviewed the imaging studies.  The physician found that the Charcot's arthropathy of the left ankle was more likely caused by excess weight and, to some extent, by diabetic neuropathy, the latter a service-connected disorder.  Thus, the examiner's opinion constitutes competent, probative  evidence indicating that such disorder was caused, at least in part, by neurological disability affecting the left lower extremity.  This is consistent with the definition of Charcot's arthropathy as a neuropathic disorder.  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  See also see 38 U.S.C.A. § 5107(b), 38 Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990)),  

Given the totality of the evidence, to particularly include the opinion of a VA physician in September 2010, and resolving all reasonable doubt on the question of medical nexus in the Veteran's favor, (the Board finds that the criteria for service connection for Charcot's arthropathy of the left ankle, as secondary to service-connected peripheral neuropathy of the left lower extremity, are met. 
 
B.  Left Shoulder Disability

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the claim for service connection for left shoulder disability  must be denied. 

Service treatment records including an April 1970 discharge physical examination report are silent for any symptoms, injuries, diagnoses, or treatment for the left shoulder.  

In December 2007, the RO received the Veteran's claim for service connection for left shoulder disorder and for right shoulder disorder to include as secondary to the left side.  In the February 2010 substantive appeal, the Veteran reversed the initial claim to contend that the left shoulder was secondary to the service-connected disability on the right side. 

In June 2008, a VA contract physician noted a review of the claims file and the Veteran's report that his active duty construction duties required heavy lifting and digging.  He did not report a specific incident but recalled having pain in his right shoulder after heavy labor.  Although the Veteran did not report any current left shoulder symptoms, the physician examined both shoulders and observed slight limitation of motion in all tested directions.  The physician did not obtain imaging studies but diagnosed right shoulder strain/sprain and acromioclavicular joint osteoarthrosis.  He found that the right shoulder disorder was at least as likely as not caused by service injuries.  He did not address a left shoulder diagnosis or etiology.  

In May 2009, a VA contract orthopedic physician noted the Veteran's report of having jammed his right shoulder many times while working as an engineer in service.  He reported that he currently could not elevate his hand to more than just above the shoulder level and had difficulty pushing, pulling, and other aspects of truck driving with the right shoulder.  On examination, the physician noted a normal range of motion of the right and left shoulders in all tested directions.  This physician diagnosed right shoulder strain/sprain and noted that it was at least as likely as not caused by the injury in service.   He did not address a left shoulder diagnosis or etiology.  

In July 2009, the RO granted service connection for right shoulder condition but denied service connection for the left shoulder disorder because there was no evidence of a current left shoulder disability.  
 
In September 2010, another VA physician noted a review of the VA electronic records and performed a general medical examination.  The physician did not have access to the claims file but noted the Veteran's report of a right shoulder injury in a 10 foot fall from a scaffold in service in about 1968.  The Veteran reported experiencing moderate discomfort in the right shoulder since that injury but that it did not prevent him from working as a truck driver.  The Veteran reported current pain in the right shoulder and other joints but made no mention of the left shoulder. On examination, the physician noted that the left shoulder was intact with no evidence of inflammation or swelling.  Range of motion in all tested directions was normal with no additional loss of function on repetition.  The physician diagnosed normal left shoulder range of motion with normal radiographs.  

All VA and private outpatient treatment records are silent for any left shoulder symptoms, injuries, or diagnoses.  

The Board finds that service connection for left shoulder disorder is not warranted on any  basis.  The Veteran did not sustain a direct, traumatic injury to the left shoulder or report the onset of any left shoulder symptoms in service except for stress from heavy construction work.  He did report specific injuries to the right shoulder to several examiners, and it is reasonable that a patient and claimant would have reported left shoulder injuries or symptoms had they occurred in or after service.  

Significantly, moreover, although one examiner in 2008 noted slight limitation of motion on the left as well as the right side, all subsequent examiners observed normal ranges of motion and no other abnormalities to support a diagnosis of any form of left shoulder disability.  Notably, the current disability requirement for a service connection claim is satisfied if a veteran has the claimed disability shortly prior to or at the time the claim is filed, or during the pendency of that claim.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Here, however, the medical evidence of record does not support a finding of current disability, and neither the Veteran nor his representative have presented or identified any medical evidence, in fact, establishing a current left shoulder disability. 

As for lay assertions, although the Veteran has been examined on several occasions, he did not provide lay evidence of an injury or ongoing symptoms, and there is no competent medical evidence of a current disability.  The first elements of direct and secondary service connection are not met.  

Furthermore. to whatever extent the Veteran asserts the current existence of a left shoulder disability with origins in service or as related to right shoulder disability by the filing of the claim, alone, the Board points out that matters of diagnosis and etiology of medical disabilities not capable of lay observation are within the province of trained medical professionals.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007); see also  Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011)), in this case, the Veteran has not offered any specific assertions as to continuity or current presence of symptoms, nor is he shown to be competent to provide evidence as to diagnosis and etiology on the basis of his own assertions.

For all the foregoing reasons, the Board finds that the claim for service connection for left shoulder disability, to include as secondary to right shoulder disability, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert , 1 Vet. App. at 53-56.

C.  Chloracne, to Include as Due to Herbicide Exposure

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the claim for service connection for chloracne must be denied. 

Service personnel records show that the Veteran served in the Republic of Vietnam from February 1968 to November 1969 and is therefore presumed to have been exposed to certain designated herbicide agents.  

Service treatment records show that the Veteran was treated for athlete's foot, back irritation, ringworm rash, and "slight crabs" on four separate occasions during Vietnam service.  In each case, the Veteran was prescribed surface medication with no follow-up.  In an April 1970 discharge physical examination medical history questionnaire, the Veteran reported a history of unspecified skin disorders, but the examiner noted no skin abnormalities.  

All VA and private post service treatment and examination records are silent for any symptoms, diagnoses, or treatment for any form of skin disorder other than an on-going prescription for a surface medication for fungal infection.  None of the records identify chloracne or an acneform disorder.  In the VA general medical examination report in September 2010, the physician noted that the Veteran had no skin condition caused by service-connected diabetes mellitus.  

Although the Veteran has filed a  claim for service connection for chloracne, he has not provided lay evidence of the nature, location, or onset of the symptoms of the disease or identified a diagnosis provided by competent medical practitioners.  

Therefore, the Board finds that service connection for chloracne is not warranted on a direct basis because there is no competent medical evidence of a current acneform disability and is not warranted on a presumptive basis because chloracne or an acneform disorder did not manifest to a degree of 10 percent within one year of presumed exposure to the designated herbicide agents.  

As for any statements by the Veteran that he had chloracne within one year of herbicide exposure or a current chloracne disorder, the Board points out that laypersons without appropriate medical training and expertise are not competent to render a probative (persuasive) opinion on a complex  medical matter, to include the diagnosis of the claimed a skin disability.  See Jandreau,  492 F.3d at 1377 n.4; Jones, 7 Vet. App. at 138.  

The Board acknowledges that the Veteran has not been provided a specific VA skin examination; however, given the facts of this case, such examination is not warranted.  VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service-or, as  appropriate, service-connected disability-but  the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2) (West  2014); 38 C.F.R. § 3.159(c)(4)(i) (2014); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).   In this case, as all records of VA and private care are silent for any competent evidence of chloracne or other skin disorder, and the Veteran has not offered any assertions as continuity and current presence of skin symptoms-the first of the three requirements for a VA examination-evidence of current disability, or of persistent or recurrent symptoms of disability-is  not met.  Id.

Again, Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110; see also 38 C.F.R. § 3.310. Thus, where, as here, competent, probative evidence does not establish that the Veteran has the disability for which service connection is sought, there can be no valid claim for service connection-on any basis.  See Gilpin, 155 F.3d 1353; Brammer, 3 Vet. App. at 225 . As such, the claim for service connection for chloracne must be denied because the first essential criterion for a grant of service connection-evidence of a current disability upon which to predicate a grant of service connection-has not been met.

For all the foregoing reasons, the Board finds that the claim for service connection for chloracne, to include as due to herbicide exposure, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, credible and probative evidence establishes a required element of the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 53-56.


ORDER

Service connection for Charcot's arthropathy of the left ankle, as secondary to service-connected peripheral neuropathy of the left lower extremity, is granted. 

Service connection for left shoulder disability, to include as secondary to service-connected right shoulder disorder, is denied. 

Service connection for chloracne, to include as due to herbicide exposure, is denied.   



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


